COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-139-CV
 
 
CHARLES 
RAY CHAMBLES                                                     APPELLANT
  
V.
  
JORGE 
VALENCIA, ANGELA RODRIGUEZ,                                 APPELLEES
TERRY 
WALL, RENEE COX, AND
WICHITA 
VALLEY REHABILITATION HOSPITAL
 
 
------------
 
FROM 
THE COUNTY COURT AT LAW NO. 1 OF WICHITA COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
May 17, 2004, we notified Appellant Charles Ray Chambles, in accordance with 
rule 42.3(a), that this court may not have jurisdiction over his appeal from the 
trial court’s May 5, 2004 denial of his request for a temporary restraining 
order.  Tex. R. App. P. 
42.3(a).  We stated that the appeal would be dismissed for want of 
jurisdiction unless Chambles or any party desiring to continue the appeal filed 
within ten days a response showing grounds for continuing the appeal.  See 
id.  Neither Chambles nor any other party responded.
        Interlocutory 
orders, such as a temporary restraining order, are generally not appealable 
absent statutory authorization, and no statute permits the interlocutory appeal 
of the denial of a temporary restraining order.  See generally Tex. Civ. Prac. & Rem. Code Ann. § 
51.014(a) (Vernon Supp. 2004).  Nor is the denial of Chambles’s request 
for a temporary restraining order the type of order that in essence functions as 
a temporary injunction.  See In re Tex. Natural Res. Conservation 
Comm’n, 85 S.W.3d 201, 206 (Tex. 2002).  Consequently, this appeal is 
ordered dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
 
                                                                  
PER CURIAM
  
  
PANEL D:   WALKER, 
J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
July 1, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.